Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 28 December 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Decbr. 28 1806

Your letters of 17th 18th 19th were brought me on Friday, the information they contain’d, must plead my apology, my best friend, for not writing immediately, but the Shock was so great, I felt totally incapacitated for the exertion, which it required. Your Mother & Father came to see us yesterday, having hear’d of our loss. Alas my beloved friend, three times in the last twelve months, as it pleased Heaven, to visit us with severe affliction, and our wretched family seem indeed doomed to bear, every “blasting calamity”. in that time I have severely suffer’d from the same cause, and too well do I know how to participate in their grief. my own loss weak, and selfish, as I am again recurs forcibly to my imagination, and my heart bleeds for  Nancy’s, which is so much more painful. I know, and feel, how unnecessary it is, to urge you to offer all the consolation, in your power. but there are numberless little attentions, trifling in themselves, which it is in our power to offer on such occasions, & which afford the greatest consolation, to the unhappy. forgive, my friend this observation. I know how much your mind is occupied, and how almost impossible, it is for you, to attend to such circumstances. but I likewise know the goodness of your heart, and am sure you will not feel offended at this suggestion. Nancy from a doubt of the strength of her mind, has repeatedly said, she was convinced you thought her too insignificant, to pay her any sort of attention. our sex in general, I am convinced, however great their pretentions, can be objects of very little importance to a mind like yours. but my friend, as heaven has made us a part of the Creation, and ordain’d that men even of the greatest abilities, should pass the greatest proportion of their lives with us; as we are form’d of such materials, that even seeming unkindness bitterly affects us it aught, (even if it only proceed from a motive of compassion in your sex), to render you anxious to offer us those little civilities, which by raising us in our own esteem, inspires us with gratitude, and thereby render us anxiously solicitous, to return by every means in our power, those sweet, and flattering attentions, which form the basis of mans happiness—I know not where my pen has strayed, but I have done—
The Children are well. John went to Quincy yesterday and I fear will forget his french. Adieu my beloved friend, heaven bless you I am now suffering so acutely with a bad headache that I can only subscribe myself sick or well ever affectionately yours

L. C. Adams
P.S. Selfridge was acquitted the day before yesterday I enclose the bills  I will answer your letter as soon as possible

